Rescript.
Neither of the following descriptions of parcels of land, in the inventory of the assessors, is sufficient to create a lien thereon, by assessment of taxes:
I. “Southwest part of two river lots Nos. 1 and 2, range 1, 100 acres, adjoining Adelia Eustis and Jonas Greene’s land.”
II. “A part of lot 1, range 2, 80 acres, adjoining Noah Hall’s back land on northeast, bounded westerly by Peck’s Grant land.”
IH. “A part or surplus of S. R. Newell’s homestead, lot 5, range 3, 6 acres.”
IY. “The northwesterly part of the lot 6, range 5, 25 acres on which Aaron P. Cox resides.”
Y. “A piece of land on the east side of 'Worthly Pond between the pond and ¥m. Harlow’s farm — 8 acres.”
YI. “The lot or part of lot lying southerly and adjoining S. R. Newell’s and P. J. Hopkins’ woodland — lot 3, range 4, 60 acres.” Greene v. Lunt, 58 Maine, 518.
It appearing in evidence that Lunt did not own all of the southeast half of lot 2, range 2; nor all of the Ellis land, as described, but was being taxed for the whole, the sale of both is void. Barker v. Blake, 36 Maine, 433.
The town treasurer was an officer defacto, and the fact that he was not sworn, and had not given any bond, is no defence to this action. The result is, that for all of the ten parcels described in the writ, except the fifth and the eighth, the defendant must have judgment; and that for the fifth and eighth parcels, there must be,

Judgment for theplaintiff.